        Case 2:18-cv-00928-MJP Document 144 Filed 06/26/19 Page 1 of 3


                                                                                                Form D




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON




YOLANY PADILLA, Plaintiff                                  Case No: 2:18−cv−00928−MJP

v.                                                     )

MATTHEW T. ALBENCE, Defendant
                                                       )


                                                       )

                        NOTIFICATION OF REQUEST FOR VIDEO RECORDING



The parties in this case are hereby notified that the following proceeding is eligible for video recording under
the Judicial Conference Committee on Court Administration and Case Management Guidelines for the
Cameras Pilot Project in the District Courts for the Ninth Circuit. (see
www.wawd.uscourts.gov/courtservices/camerasindex.htm), and the Judge requests the parties' consent to
recording.


        Description of Proceeding: motion hearing




       Date and time of scheduled proceeding: 6/28/2019 at 9:00



To object to video recording of this proceeding, complete the attached form, PARTY OBJECTION TO
REQUEST FOR VIDEO RECORDING, and return it to the court before June 27, 2019.



       June 26, 2019                                     /s/ Rhonda Miller
       Date                                             Deputy Clerk
       Case 2:18-cv-00928-MJP Document 144 Filed 06/26/19 Page 2 of 3


                                                                                             Form E




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON




YOLANY PADILLA, Plaintiff                                Case No: 2:18−cv−00928−MJP

v.                                                   )

MATTHEW T. ALBENCE, Defendant
                                                     )


                                                     )

                     PARTY OBJECTION TO REQUEST FOR VIDEO RECORDING



The presiding Judge has requested that the following proceeding be video recorded, under the Judicial
Conference Committee on Court Administration and Case Management Guidelines for the Cameras Pilot
Project in the District Courts for the Ninth Circuit (available at
www.wawd.uscourts.gov/courtservices/camerasindex.htm).



        Description of Proceeding: motion hearing




       Date of scheduled proceeding: 6/28/2019




Check the appropriate boxe(es) below and on the next page to indicate whether you object to the recording of
some or all of this proceeding:
        Case 2:18-cv-00928-MJP Document 144 Filed 06/26/19 Page 3 of 3

         [ ] I object to the recording of some, but not all, of this entire proceeding.

                  Explain the specific parts of the proceeding for which you do not consent to recording,
                  and your reasons:

                  Part of Proceeding                  Reason Not to Video Record




         [ ] I object to the recording of the following witnesses:

                  Name the specific witnesses for whom you do not consent to recording, and explain your
                  reasons:

                  Witness Name                        Reason Not to Video Record




         [ ] I object to the recording of any of this proceeding.

                  Explain your reasons:




I submit and sign this form on behalf of the party I represent and the witnesses I may call.

                                        Signature:


                             Name (please print):


               Position (e.g., attorney of record):



                                             Date:



After completing this form, please e−mail it to: rhonda_miller@wawd.uscourts.gov.


                      Do NOT file this form electronically with the Court.
